872 F.2d 1023
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sally Marie BAKER, Plaintiff-Appellant,v.Sophie MODELSKI, Attorney at Law, P.C., Detroit ReceivingHospital, Edward Thomas, Director, Hanheung Lee, M.D., LaDonne Thomas, MSW, Faye D. Brown, Deputy Probate Register,Wayne County Probate Court, Allan Kosack, M.A., CSW, C.Kakogeorgiou, M.D., Pravin Soni, M.D., O. Uddyback, M.D.,Raymond Hibbler, MSW, Gerald Meszaros, MSW, Frank Haas,Psychologist, W. Turner, Acting Director, PsychologyDepartment, Northville Regional Psychiatric Hospital, AnnieJones, Betty Bacon, Ms. Walker, Gladys Johnson, FrancesBeale, Mrs. Harris, Lizzie Battle, Martha Bernstein, MichaelWard, Attendants, Northville Regional Psychiatric Hospital,Defendants-Appellees.
No. 89-1390.
United States Court of Appeals, Sixth Circuit.
April 24, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Examination of the record discloses that appellant, acting pro se and in forma pauperis, filed a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Eastern District of Michigan on February 15, 1989.  Prior to service of the complaint, however, the district court ordered its dismissal as frivolous under 28 U.S.C. Sec. 1915(d) on March 10, 1989.  Within 10 days after that occurrence, plaintiff filed her "objections" to the dismissal of her cause of action which the district court construed as a motion to alter or amend judgment pursuant to Fed.R.Civ.P. 59(e).  At the same time appellant also filed a notice of appeal.  The district court subsequently denied the motion to alter or amend judgment in an order entered April 10, 1989.


3
This court lacks jurisdiction over the appeal.  Appellant's "objections" to the order dismissing her complaint, which the district court treated as a motion to alter or amend judgment, tolled the time for filing the notice of appeal pursuant to Fed.R.App.P. 4(a)(4).  That rule further provides that a notice of appeal filed during the pendency of such a motion is without effect.  Instead, the appellant must file a new notice of appeal within the specified period after the district court's entry of the order disposing of the time tolling motion.  Compliance with that rule is mandatory and jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982) (per curiam).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.